Digitally signed by
                                                                         Reporter of Decisions
                                                                         Reason: I attest to the
                       Illinois Official Reports                         accuracy and
                                                                         integrity of this
                                                                         document
                              Appellate Court                            Date: 2017.06.21
                                                                         12:07:45 -05'00'




                    People v. West, 2017 IL App (3d) 130802



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           JOHN F. WEST, Defendant-Appellant.



District & No.    Third District
                  Docket No. 3-13-0802



Filed             March 23, 2017



Decision Under    Appeal from the Circuit Court of Henry County, No. 13-CF-78; the
Review            Hon. Ted J. Hamer, Judge, presiding.



Judgment          Affirmed in part, reversed in part, and remanded.



Counsel on        Michael J. Pelletier and Mark D. Fisher (argued), of State Appellate
Appeal            Defender’s Office, of Ottawa, for appellant.

                  Matthew P. Schutte, State’s Attorney, of Cambridge (Thomas D.
                  Arado (argued), of State’s Attorneys Appellate Prosecutor’s Office, of
                  counsel), for the People.



Panel             JUSTICE SCHMIDT delivered the judgment of the court, with
                  opinion.
                  Justice Lytton concurred in the judgment and opinion.
                  Justice McDade dissented, with opinion.
                                              OPINION

¶1        The State charged defendant, John F. West, with cannabis trafficking (720 ILCS 550/5.1(a)
     (West 2012)), unlawful possession with intent to deliver cannabis (720 ILCS 550/5(g) (West
     2012)), and unlawful possession of cannabis (720 ILCS 550/4(g) (West 2012)). Before trial,
     defendant filed a motion to suppress evidence. He alleged, inter alia, that the traffic stop,
     which led to police finding the evidence used against him, was unreasonably prolonged and his
     subsequent consent to search was involuntary. The trial court denied defendant’s motion and
     found him guilty of all charges. The trial court sentenced defendant to 12 years’ imprisonment
     and imposed a $3000 drug assessment and an $87,000 street-value fine. Defendant appeals the
     trial court’s ruling on his motion to suppress and the amount of the street-value fine. He further
     argues he is entitled to credit for time spent in presentence custody against his fines. We affirm
     the trial court’s ruling on defendant’s motion to suppress and find that defendant forfeited his
     street-value fine argument. We remand this case to the trial court, however, to amend
     defendant’s sentencing order to account for his credit earned during the time he spent in
     presentence custody.

¶2                                              FACTS
¶3       Illinois state trooper Jarrod Johnson stopped defendant for speeding (625 ILCS
     5/11-601(b) (West 2012)) and not wearing a seat belt (625 ILCS 5/12-603.1(a) (West 2012))
     while he was traveling eastbound on Interstate 80. Johnson recorded the traffic stop with the
     video system in his squad car. He noticed defendant had an Arizona driver’s license and asked
     numerous questions unrelated to the traffic offenses during the encounter. Defendant told
     Johnson he was driving from Arizona to Flint, Michigan, to visit friends. He said he planned to
     stay until the end of the week and indicated that he did not know his friends’ address in
     Michigan. Johnson later testified that illegal narcotics suppliers sometimes hold back the
     precise drop-off location to prevent drivers from cooperating with police in the event they are
     stopped before delivering the drugs.
¶4       Johnson saw that defendant had a suitcase in the backseat, a mechanic’s shirt hanging
     inside the car, and a camera in the rear window. When Johnson asked defendant about the shirt,
     defendant said he was a mechanic, that business was not going well, and that the trip had
     already cost him $600. Johnson repeated some of his questions about defendant’s travel plans,
     seeking further clarification. Defendant stated he planned to stay in Flint for three days,
     leaving on Saturday. They were talking on a Thursday evening at approximately 5:37 p.m.
¶5       Johnson asked defendant to sit in his squad car with him while he checked his documents
     and wrote him a warning ticket. As they walked back to the squad car, Johnson requested a
     canine officer. After the dispatcher said there were no canine officers available, he requested a
     backup officer. Johnson later testified that he was suspicious of defendant’s inconsistent
     statements about his travel plans, the fact that his luggage was in the backseat of his vehicle
     instead of in the trunk, and the mechanic’s shirt. He said narcotics smugglers sometimes keep
     luggage in the backseat of their cars so they can carry contraband in the trunk and hang shirts
     inside their cars to blend in with average motorists. Johnson further stated he found it odd that
     defendant said his business was not going well but he was taking a costly trip to visit friends.
¶6       While defendant and Johnson were seated in the front seat of the squad car, defendant
     asked Johnson how long he had been a state trooper and told him about one of his relatives in

                                                 -2-
       law enforcement. He also asked Johnson about the local ethanol plant. During this
       conversation, Johnson checked the validity of defendant’s documents and wrote him a warning
       ticket. Defendant volunteered that he knew from crossing the border into Mexico to visit his
       deported ex-wife that there was another John West with an arrest warrant. Johnson confirmed
       that defendant was not the John West described in the arrest warrant. He later testified that he
       became more suspicious of defendant at this point.
¶7         Johnson thought defendant might have been confused. He asked defendant, again, about
       his travel plans and why he did not fly instead. Johnson later testified that he was asking the
       travel-related questions to determine if driving to Flint from Arizona made financial sense.
       While they were still in the patrol car, Johnson asked about the camera in the rear window of
       defendant’s vehicle. Defendant told him the camera belonged to a friend who must have
       inadvertently left it in the car. He assured Johnson that the camera was not hooked up to
       anything in the car or operating.
¶8         Approximately 14 minutes after Johnson initiated the stop, he issued defendant a written
       warning, returned his documents, and told defendant he was “free to go.” Defendant exited the
       squad car. Johnson exited the squad car in quick succession. Roughly 15 to 20 seconds later,
       Johnson asked defendant if he could ask him a few more questions. Defendant agreed, and
       Johnson told him to stand by the passenger side of their vehicles, away from passing traffic
       where he was standing when their conversation began. Defendant responded to Johnson’s
       renewed questions about the camera, his travel plans, and his destination. Johnson also asked
       defendant whether there was contraband in the vehicle. Defendant said there was none.
¶9         Approximately three minutes after Johnson told defendant he was free to leave, he asked
       defendant for his consent to search the vehicle. Defendant said “yes” and waved his arm
       toward his vehicle. At this time, a backup officer arrived. Johnson explained the situation to the
       officer, and defendant confirmed his consent to search. Johnson directed defendant to stand
       with the backup officer. Several minutes into the search, Johnson noticed duct tape on an
       interior seam of the front passenger door. Defendant said it was there to keep water out of the
       vehicle. Johnson read defendant his Miranda rights, placed him in the backseat of his squad
       car, and continued searching the vehicle. After locating bundles of a substance he suspected
       was cannabis inside the vehicle door, Johnson handcuffed defendant.
¶ 10       In total, Johnson located 12,204 grams of cannabis in 16 bundles wrapped in duct tape
       hidden in defendant’s vehicle doors. Johnson used a field test to positively identify one of the
       bundles as cannabis. Eight bundles were later tested by the crime laboratory and confirmed to
       be cannabis. The remaining eight bundles were not tested.
¶ 11       The State brought all three charges against defendant. Defendant filed a motion to suppress
       evidence. At the hearing on defendant’s motion, the trial court viewed Johnson’s video of the
       traffic stop, and Johnson testified to the events leading to defendant’s arrest. Johnson stated
       that he did not delay the traffic stop—including writing defendant’s warning ticket and
       verifying his documentation—to engage defendant in conversation. Defense counsel argued
       the stop was impermissibly prolonged by “drug interdiction” questions unrelated to the
       purpose of the stop, that Johnson did not have reasonable, articulable suspicion to ask those
       questions, and that defendant’s consent to search his car was merely acquiescence to Johnson’s
       show of authority. Ultimately, the trial court denied defendant’s motion. The court found that
       the traffic stop was not unreasonably prolonged; it ended when defendant was told he was free
       to leave, and the ensuing encounter was consensual, not coerced.

                                                   -3-
¶ 12       Defendant elected to proceed with a bench trial. The parties stipulated that, when asked by
       Johnson about the presence of duct tape in the vehicle, defendant claimed it was there to deflect
       water; Johnson found 16 duct-taped bundles inside defendant’s vehicle doors; Johnson
       positively identified the substance in one of the bundles as cannabis in a field test; a crime
       laboratory confirmed that eight of the bundles (5468 grams) contained cannabis; the laboratory
       did not analyze the contents in the remaining eight bundles (an additional 6736 grams);
       defendant had a glass pipe in his jacket, which the crime lab later confirmed contained
       methamphetamine; and defendant made several phone calls from jail indicating he knowingly
       transported the cannabis at issue for other people. Admitted at trial were the crime lab reports,
       recordings of defendant’s phone calls in jail, and the video recording of the traffic stop.
       Defense counsel objected to the admission of the phone recordings, the contraband, and the
       portion of the traffic stop video after Johnson told defendant he was free to leave. The trial
       court overruled defendant’s objections and found him guilty on all three counts.
¶ 13       Defendant moved for a new trial, challenging the trial court’s denial of his motion to
       suppress evidence and the admission of the contraband and phone recordings into evidence.
       The trial court denied defendant’s motion before sentencing. Defendant’s presentence
       investigation report disclosed that he had no history of criminal activity and no prior charges or
       convictions. The court agreed with the recommendations of the prosecutor and defense
       attorney and imposed the minimum sentence on defendant allowed, 12 years’
       imprisonment—reduced by 221 days spent in presentence custody. The trial court also
       imposed on defendant a $3000 drug assessment and an $87,000 street-value fine for the
       cannabis.
¶ 14       Defendant appeals.

¶ 15                                           ANALYSIS
¶ 16       Defendant argues (1) the trial court improperly denied his motion to suppress evidence,
       (2) his street value fine should be reduced, and (3) his sentencing order should be amended.
       For the reasons that follow, we reject defendant’s first two arguments but remand this matter to
       the trial court to amend defendant’s sentencing order.

¶ 17                                I. Defendant’s Motion to Suppress
¶ 18       First, defendant argues that the trial court erred in denying his motion to suppress evidence.
       Specifically, defendant claims the traffic stop was unreasonably prolonged due to numerous
       “drug interdiction” questions and that his subsequent consent to search was involuntary. He
       emphasizes that there was no reasonable suspicion or probable cause for his continued
       detention, resulting in his unlawful seizure before he gave consent to search his car.
¶ 19       We review a trial court’s ruling on a motion to suppress evidence for clear error, giving due
       weight to any inferences drawn from those facts by the fact finder. People v. Harris, 228 Ill. 2d
222, 230 (2008); People v. Cosby, 231 Ill. 2d 262, 271 (2008). The ultimate decision of
       whether the evidence should be suppressed, however, we review de novo. Id. The trial court
       did not err in denying defendant’s motion to suppress evidence.
¶ 20       From the outset, we note that we need not address whether Johnson had reasonable,
       articulable suspicion to detain the defendant. Defendant does not argue Johnson did not have
       probable cause to initiate the traffic stop. Johnson ultimately decided he did not have


                                                   -4-
       reasonable, articulable suspicion sufficient to prolong the traffic stop and ended it. Armed with
       the knowledge that he was free to leave, defendant twice consented to the trooper’s request for
       permission to search the car. As such, contrary to the defendant’s claim, Rodriguez is
       inapposite. Rodriguez v. United States, 575 U.S. ___, ___, 135 S. Ct. 1609, 1613 (2015). The
       defendant in Rodriguez was held after a traffic stop concluded without reasonable articulable
       suspicion in spite of the fact that he refused to consent to a search. Id. Reasonable, articulable
       suspicion has no place in an analysis of this case.
¶ 21        Defendant presented no evidence at trial that the traffic stop was prolonged. Johnson’s
       testimony and the video footage of the traffic stop established the opposite. He did not cease
       working on the traffic stop while engaging defendant in conversation. The defendant points to
       nothing in the record suggesting otherwise. Even assuming, for sake of argument, the traffic
       stop was unreasonably prolonged by Johnson’s questions, the defendant’s point is irrelevant.
¶ 22        The traffic stop ended before defendant consented to a search of his vehicle. The State need
       only prove defendant’s consent to search was voluntary by a preponderance of the evidence.
       People v. Casazza, 144 Ill. 2d 414, 417 (1991); People v. Branham, 137 Ill. App. 3d 896, 900
       (1985). The trial court’s determination of the voluntariness of consent to search will be
       accepted on review unless plainly unreasonable. People v. DeMorrow, 59 Ill. 2d 352, 358
       (1974).
¶ 23        Johnson concluded the traffic stop by returning documents to the defendant, along with a
       written warning, and telling him he was free to leave. He told defendant to have a “nice trip,”
       they shook hands, and they remarked that it was nice meeting each other. Defendant exited
       Johnson’s squad car with his paperwork and began walking back to his car. Before defendant
       got back into his car, Johnson asked defendant if he could talk with him further. Defendant
       agreed to do so. Thereafter, he voluntarily remained outside of his car and engaged Johnson in
       conversation.
¶ 24        “Generally, a [valid] traffic stop ends when the paperwork of the driver and any passengers
       has been returned to them and the purpose of the stop has been resolved.” People v. Leach,
       2011 IL App (4th) 100542, ¶ 12 (citing Cosby, 231 Ill. 2d at 276). There is no seizure if the
       motorist understands that he or she is free to leave and voluntarily prolongs the contact. See
       Florida v. Bostick, 501 U.S. 429, 434 (1991); Cosby, 231 Ill. 2d at 283-85.
¶ 25        The evidence at issue was discovered during a consensual encounter preceded by a traffic
       stop. Defendant was unequivocally told he was free to leave. He remained on the side of the
       road and eventually consented—twice—allowing Johnson to search his vehicle.
¶ 26        An officer may convert a lawful traffic stop into a consensual encounter by returning the
       driver’s documentation and informing the driver that he or she is free to leave. Cosby, 231 Ill.
2d at 276-79. The encounter can become a seizure, however, if, inter alia, the Mendenhall
       factors are present. Id. at 277-88 (citing United States v. Mendenhall, 446 U.S. 544, 554
       (1980), and People v. Brownlee, 186 Ill. 2d 501, 520-21 (1999)). In this case, none of the
       Mendenhall factors are present in the alleged seizure before or after the traffic stop. Defendant
       gave his consent, not once, but twice after Johnson explicitly told him he was free to leave.
       There is nothing plainly unreasonable about the trial court’s finding. As such, we affirm the
       trial court’s denial of defendant’s motion to suppress.




                                                   -5-
¶ 27                                II. Defendant’s Street-Value Fine
¶ 28       Defendant also argues he is entitled to a reduction in the street-value fine the trial court
       imposed upon him. Defendant did not object to the fine at sentencing or in a postsentencing
       motion. As such, he forfeited any related arguments. People v. Enoch, 122 Ill. 2d 176, 186
       (1988). Defendant contends that his forfeiture is subject to plain-error review. Without error,
       there can be no plain error. People v. Bannister, 232 Ill. 2d 52, 65 (2008); People v. Kiefel,
       2013 IL App (3d) 110402, ¶ 17. A street-value fine based on the entire weight of suspected
       illegal narcotics can be imposed on a defendant regardless of how much was tested. People v.
       Nixon, 278 Ill. App. 3d 453, 459 (1996). Ergo, plain error does not apply. Defendant forfeited
       this argument.

¶ 29                                   III. Defendant’s Sentencing Order
¶ 30       Lastly, defendant asserts that he is entitled to a $5-per-day credit for the 221 days he spent
       in presentence custody toward the fines imposed on him at sentencing. The State concedes this
       issue. Pursuant to section 110-14 of the Code of Criminal Procedure of 1963 (725 ILCS
       5/110-14 (West 2012)), defendant is entitled to $1105 credit toward his fines. People v.
       Williams, 2011 IL App (3d) 100142, ¶ 6; see also People v. Brown, 2012 IL App (2d) 110640,
       ¶¶ 30-31; People v. Maldonado, 386 Ill. App. 3d 964, 981 (2008). Accordingly, we remand
       this matter to the trial court to amend defendant’s sentencing order in a manner consistent with
       this court’s finding.

¶ 31                                       CONCLUSION
¶ 32       For the foregoing reasons, we affirm in part, reverse in part, and remand the cause to the
       circuit court of Henry County.

¶ 33      Affirmed in part, reversed in part, and remanded.

¶ 34       JUSTICE McDADE, dissenting.
¶ 35       John West filed a motion to quash arrest and suppress evidence in which he alleged that he
       was stopped for speeding, he was unlawfully detained at the time he gave consent to search his
       car, the consent was not voluntary, the traffic stop was unreasonably prolonged, and there was
       no reasonable suspicion or probable cause for the continued detention. The majority has found
       that none of these claims has merit and has affirmed his conviction and the resulting 12-year
       sentence with appropriate credit ordered. The stated basis for that decision is that the stop
       ended when the trooper who had pulled him over returned his documents and told him he was
       free to go and everything that followed was a consensual encounter. For the reasons that
       follow, I would find merit in each of the claims raised by West and would reverse the denial of
       the motion to quash and suppress and would reverse his conviction outright.
¶ 36       On March 14, 2013, at about 5:30 p.m., state trooper Jarrod Johnson was traveling west on
       I-80 when he turned around at mile marker 29 to begin pursuit of a red vehicle traveling east on
       I-80 at a speed considerably faster than the posted speed limit. He gave chase but, unable to
       catch up with the red vehicle, Johnson let that person go and turned his attention to a green
       vehicle that also appeared to be exceeding the limit but at a more sedate, catchable speed. West
       was the driver and sole occupant of that vehicle. Johnson initially “paced” West using his


                                                   -6-
       speedometer and then activated his radar. He determined that West was driving at a speed of 73
       miles per hour in a 65-mile-per-hour zone and was not wearing his seat belt. Johnson activated
       his video and pulled him over.
¶ 37        West’s conduct violated two sections of the Illinois Vehicle Code, and Johnson’s stop was
       proper. West promptly acknowledged his wrongdoing, evidencing neither resistance nor
       hostility, and produced the valid identification Johnson requested—driver’s license, vehicle
       registration, and proof of insurance. At no time has West contested the propriety of the stop,
       and he does not do so now.
¶ 38        Johnson, in sworn testimony, stated that he did not see or smell anything suggesting the
       presence of cannabis or any other contraband at any time during the stop. He did, however,
       note that West gave him an Arizona license, had a shirt hanging on a hanger above the car door,
       and had put his suitcase on the backseat.
¶ 39        Johnson asked 36 to 39 questions that West has characterized, without any real challenge
       from the State, as “drug interdiction” questions. Although he later tendered several
       justifications for the questioning, which I will discuss below, it was also Johnson’s sworn
       testimony that he almost always asks these questions—these “drug interdiction
       questions”—when he makes a traffic stop.
¶ 40        After gathering West’s documents, Johnson escorted him to the squad car. On the way,
       motivated solely by suspicions generated by observations and conclusions wholly irrelevant to
       the traffic stop, Johnson sought, initially, a drug dog and, upon being told none was available,
       then asked for a backup officer. He later testified that this subsequent request was to ensure
       another officer was present should his suspicions not be dispelled during the remainder of the
       traffic stop. In other words, he wanted a backup officer there with him if he did a search.
¶ 41        When West and Johnson were finally seated in the squad car, West, in an apparent spate of
       nervous chatter, told Johnson a story about one of his relatives and also asked about the local
       ethanol plant. As this conversation was occurring, Johnson checked the validity of West’s
       documents and looked for any outstanding warrants. West had volunteered that he knew,
       because of many border crossings into Mexico to visit his deported ex-wife, that there was
       another John West who was a wanted man. When information about the other John West
       appeared on his computer, Johnson reviewed the descriptors more carefully and confirmed that
       West was not the described fugitive. However, because West was aware of the fugitive,
       Johnson became even more suspicious and wondered if West had his driver’s license run often.
¶ 42        Johnson asked West yet again about his travel plans and why he did not just fly. He
       testified that he did this to confirm what West was saying because he seemed confused. He said
       that the questions were relevant, not to the traffic offense but, rather, to see if driving made
       financial sense and if it did not, then it might be suspicious. He also stated that narcotics
       suppliers sometimes hold back the precise drop-off location to prevent drivers from
       cooperating with police in the event they are stopped before delivering the drugs. Contrary to
       this testimony, however, Johnson also claimed that his questions were really only a part of
       general conversation. While they were still in the patrol car, Johnson asked about a camera he
       had noticed in the rear window of the other vehicle. West told him that the camera belonged to
       a friend who must have inadvertently left it in the car. He assured Johnson that the camera was
       not hooked up or operating.
¶ 43        At about 14 minutes into the stop, Johnson issued West a warning citation, returned his
       documents, shook his hand, and told him he was “free to go.” Johnson did not remain in the

                                                  -7-
       squad car and drive off. Instead he exited it at the same time as West and roughly 15 to 20
       seconds later asked West if he could ask him a few more questions. West agreed and was
       directed by Johnson to stand by the passenger side front fender of the police car. West
       responded to Johnson’s renewed questions regarding the camera in the back of the vehicle, his
       travel plans, his travel schedule, and his destination. He was also asked new questions about
       whether there was contraband in the vehicle. West pulled the camera out of the back window to
       show Johnson that it was not connected. He also denied the presence of contraband.
¶ 44       At a little more than 17 minutes after West was stopped, Johnson asked him if he could
       search his vehicle. Johnson testified that he did not draw his weapon or use a threatening voice
       when asking for this consent. West said “yes” and waved his arms in a welcoming gesture. At
       this time the backup, Officer Hampton, arrived on the scene, and Johnson explained the
       situation to him. At Johnson’s request, West confirmed his consent. Johnson directed him to
       move over by Hampton. The officers began to search the vehicle. Several minutes into the
       search, Johnson noticed duct tape on one of the doors and questioned West about it and was
       told that it was being used to keep water out of the vehicle. Johnson then read West his
       Miranda rights and placed him in the backseat of his squad car, and the two officers continued
       their search of the vehicle. After 16 bundles of a substance the officers believed to be cannabis
       were found inside the vehicle doors, West was handcuffed.
¶ 45       At the hearing on West’s motion to quash and suppress, defense counsel argued that the
       stop was impermissibly prolonged by “drug interdiction” questions unrelated to the purpose of
       the stop, that Johnson did not have reasonable, articulable suspicion to ask those questions, and
       that West’s consent to the search of the car was merely acquiescence to Johnson’s continued
       show of authority. The State argued that the stop was not unreasonably prolonged, that a
       reasonable person would have believed he was free to leave when Johnson returned his
       documents and told him he could leave, and that West’s consent to the search of his vehicle
       was given voluntarily. The trial court took the matter under advisement.
¶ 46       The trial court subsequently denied West’s motion, reasoning that there was probable
       cause for the traffic stop and that the stop was not unreasonably prolonged even though
       Johnson asked West “drug interdiction” questions. The court found that the stop ended when
       West was told he was free to leave and that the ensuing encounter was consensual and not
       coerced.
¶ 47       A bench trial was conducted after West waived his right to a jury. He preserved the issues
       raised in his motion to quash arrest and suppress evidence through objections during trial and
       in his posttrial motion. He was ultimately found guilty of all three charged offenses.
¶ 48       The presentence investigation disclosed that West had no history of criminal activity and
       no prior charges or convictions. The court agreed with the recommendations of the prosecutor
       and defense attorney and imposed the minimum sentence allowed—12 years’
       imprisonment—reduced by 221 days spent in presentence custody. A $3000 drug assessment
       and an $87,000 street-value fine for the cannabis were imposed.
¶ 49       In this appeal, West has presented three arguments, the first of which is that his motion to
       quash arrest and suppress evidence was improperly denied because his traffic stop was
       unreasonably prolonged and the subsequent “consent” to the search of his vehicle was mere
       acquiescence and, therefore, involuntary. Because I believe that argument is correct and
       dispositive, it is the only one addressed in this dissent. I find the facts of record in this case lead
       logically and inexorably to the following conclusions that are diametrically opposite to those

                                                      -8-
       reached by the majority: (1) the stop did not end when West was told he was free to go, and
       (2) his consent to the search was not voluntary.
¶ 50       The fourth amendment to the United States Constitution, which is applicable to the states
       through the fourteenth amendment, prohibits the federal government and, by extension, the
       states, from violating the innate individual rights of the people to be free from unreasonable
       searches and seizures. U.S. Const., amends. IV, XIV. A seizure of a person within the context
       of the fourth amendment occurs “ ‘if in view of all of the circumstances surrounding the
       incident, a reasonable person would have believed that he was not free to leave.’ ” People v.
       Brownlee, 186 Ill. 2d 501, 517 (1999) (quoting United States v. Mendenhall, 446 U.S. 544, 554
       (1980)).
¶ 51       In Terry v. Ohio, 392 U.S. 1, 18-19 (1968), the Supreme Court outlined the appropriate
       analysis to be used by courts in assessing the reasonableness of brief police investigatory stops,
       which have been found to include searches and seizures in conjunction with traffic stops. The
       analysis requires a “dual inquiry,” first, asking whether the stop was justified at its inception
       and, second, whether the officer’s actions during the course of the stop were reasonably related
       to the scope of the circumstances that initially justified the stop. Id. at 19-20. “ ‘A seizure that
       is lawful at its inception can violate the Fourth Amendment if its manner of execution
       unreasonably infringes interests protected by the constitution.’ ” People v. Harris, 228 Ill. 2d
222, 235 (2008) (quoting Illinois v. Caballes, 543 U.S. 405, 407 (2005)).
¶ 52       Illinois case law holds that the allowable scope of a stop is exceeded if the detention was
       impermissibly prolonged or if the police conduct itself violated the person’s “ ‘constitutionally
       protected interest in privacy.’ ” People v. Baldwin, 388 Ill. App. 3d 1028, 1033 (2009) (quoting
       Caballes, 543 U.S. at 408).1 If either principle is violated by the officer, a separate fourth
       amendment justification must be present, or the seizure is rendered unlawful, and evidence
       gained pursuant to that search becomes the unusable fruit of a poisonous tree. Id.; People v.
       McCauley, 163 Ill. 2d 414, 448 (1994). Such alleged fourth amendment violations ancillary to
       justified stops are, however, deemed meritless if the individual is found to have voluntarily
       submitted to the otherwise unlawful seizure and search. Harris, 228 Ill. 2d at 249. A
       “contextual, totality of the circumstances analysis that includes consideration of the brevity of
       the stop and whether the police acted diligently during the stop” should be employed to assess
       whether the officer’s actions during the stop are reasonably related to the circumstances that
       justified the stop. Baldwin, 388 Ill. App. 3d at 1034.
¶ 53       In this case, West was stopped for speeding (625 ILCS 5/11-601(b) (West 2012)) and
       failure to wear a seat belt (625 ILCS 5/12-603.1(a) (West 2012)). Because those are actionable
       traffic offenses, the stop was justified at its inception. See Baldwin, 388 Ill. App. 3d at 1032
       (holding that “a traffic violation constitutes probable cause and satisfies Terry’s first prong”).
       West does not challenge the validity of the stop at its inception.
¶ 54       With respect to the second Terry prong, this court must consider whether Johnson’s actions
       during the course of the stop were reasonably related to the violations that initially justified the
       stop (Terry, 392 U.S. at 19-20) or whether the manner of executing the stop unreasonably
       infringed West’s constitutionally protected interests. Harris, 228 Ill. 2d at 234. That
       consideration implicates three questions: (1) whether the stop—up to the time West was given

          1
            The Illinois Supreme Court has held that merely showing a change in the fundamental purpose of
       the stop does not constitute an impermissible extension. See Harris, 228 Ill. 2d at 244.

                                                    -9-
       his documents and told he was free to go—was unduly prolonged by Johnson’s questions and
       conduct; (2) whether the stop was prolonged beyond the return of West’s documents by means
       of physical force or a show of authority by Johnson, creating for West a reasonable belief that
       he was not free to leave and negating his consent to search; and (3) whether Johnson had a
       reasonable, articulable, and individualized suspicion that West was committing or was about to
       commit a crime other than his traffic violations sufficient to justify any prolonged or second
       seizure that may have occurred.
¶ 55       The United States Supreme Court’s decision in Rodriguez v. United States, 575 U.S. ___,
       135 S. Ct. 1609 (2015), is instructive here. The Court stated:
                “We hold that a police stop exceeding the time needed to handle the matter for which
                the stop was made violates the Constitution’s shield against unreasonable seizures. A
                seizure justified only by a police-observed traffic violation, therefore, ‘become[s]
                unlawful if it is prolonged beyond the time reasonably required to complete th[e]
                mission’ of issuing a ticket for the violation. [Illinois v. Caballes, 543 U.S. 405, 407
                (2005)]. The Court so recognized in Caballes, and we adhere to the line drawn in that
                decision.” Id. at ___, 135 S. Ct. at 1612.
¶ 56       The Court had granted certiorari in Rodriguez to address and resolve conflicting decisions
       in lower courts on “whether police routinely may extend an otherwise-completed traffic stop,
       absent reasonable suspicion, in order to conduct a dog sniff. [Citations.]” Id. at ___, 135 S. Ct.
       at 1614. The conflicting lower court positions were (a) “dog sniffs that occur within a short
       time following the completion of a traffic stop are not constitutionally prohibited if they
       constitute only de minimis intrusions” (United States v. Alexander, 448 F.3d 1014, 1016 (8th
       Cir. 2006)), and (b) “without additional reasonable suspicion, the officer must allow the seized
       person to depart once the purpose of the stop has concluded” (State v. Baker, 2010 UT 18, ¶ 13,
       229 P.3d 650). Rodriguez, 575 U.S. at ___, 135 S. Ct. at 1613-14. The Rodriguez Court
       rejected the de minimis position, vacated the judgment of the Eighth Circuit Court of Appeals
       and remanded the case for that court to review the district court’s finding that the dog sniff
       “was not independently supported by individualized suspicion.” Id. at ___, 135 S. Ct. at
       1616-17. The court validated the position that “[w]ithout additional reasonable suspicion, the
       officer must allow the seized person to depart once the purpose of the stop has concluded.”
       (Internal quotation marks omitted.) Id. at ___, 135 S. Ct. at 1614.
¶ 57       Both Caballes and Rodriguez were dog sniff cases and the instant case, because Johnson’s
       request for a canine officer was thwarted, is not. There is, however, nothing in the Rodriguez
       Court’s analysis that states or suggests that either the fourth amendment principles in which its
       analysis is grounded or the fourth amendment conclusions that it reached are restricted to the
       post-completion dog sniff context. The Court characterized the dog sniff simply as “a measure
       aimed at ‘detect[ing] evidence of ordinary criminal wrongdoing.’ [Citations.]” Id. at ___, 135
       S. Ct. at 1615.
¶ 58       The Court began with the premise that “[l]ike a Terry stop, the tolerable duration of police
       inquiries in the traffic-stop context is determined by the seizure’s ‘mission’—to address the
       traffic violation that warranted the stop [citation] and attend to related safety concerns
       [citations]. Because addressing the infraction is the purpose of the stop, it may ‘last no longer
       than is necessary to effectuate th[at] purpose.’ [Citations.]” Id. at ___, 135 S. Ct. at 1614.
¶ 59       The Court then further defined the “mission”: “Beyond determining whether to issue a
       traffic ticket, an officer’s mission includes ‘ordinary inquiries incident to [the traffic] stop.’

                                                   - 10 -
       [Citation.] Typically such inquiries involve checking the driver’s license, determining whether
       there are outstanding warrants against the driver, and inspecting the automobile’s registration
       and proof of insurance. [Citations.] These checks serve the same objective as enforcement of
       the traffic code: ensuring that vehicles on the road are operated safely and responsibly.
       [Citations.]” Id. at ___, 135 S. Ct. at 1615.
¶ 60       Rodriguez acknowledged the conclusions in Caballes and Arizona v. Johnson, 555 U.S.
323 (2009), that the fourth amendment “tolerated certain unrelated investigations that did not
       lengthen the roadside detention,” but emphasized that “[t]he seizure remains lawful only ‘so
       long as [unrelated] inquiries do not measurably extend the duration of the stop.’ ” Rodriguez,
       575 U.S. at ___, 135 S. Ct. at 1614-15 (quoting Johnson, 555 U.S. at 333). “An officer, in other
       words, may conduct certain unrelated checks during an otherwise lawful traffic stop. But
       contrary to Justice Alito’s suggestion [in his dissent] [citation], he may not do so in a way that
       prolongs the stop, absent the reasonable suspicion ordinarily demanded to justify detaining an
       individual.” Id. at ___, 135 S. Ct. at 1615. The stop must be completed expeditiously and
       without measureable delay.

¶ 61                                         Duration of the Stop
¶ 62       With these applicable fourth amendment principles in mind, I consider first whether the
       period of time between the inception of the stop and the return of West’s documents and his
       verbal release was prolonged beyond that reasonably necessary to complete its purpose.
¶ 63       Johnson stopped West for two traffic violations. West did not deny committing the
       infractions, did produce all of the documents requested by Johnson, and did not exhibit any ill
       will or hostility toward the trooper. All of West’s documents checked out as valid and he was
       issued only a warning ticket. There were, quite simply, no factual or legal complications
       intrinsic to the purpose of this stop. West and the State agree that the duration of the initial stop
       was 14 minutes.
¶ 64       The State argues that the stop of West was not unduly prolonged, however, because
       Johnson testified that virtually all of his stops typically last 14-15 minutes. That claim is not
       dispositive of the outcome here. It may indicate only that Johnson routinely bombards the
       drivers he stops with irrelevant and intrusive questions. Indeed, Johnson testified that he asks
       the same questions of most people he stops even if he is not suspicious. The fact that all of
       Johnson’s stops average 14-15 minutes does not prove that that is a reasonable duration for an
       uncontested and uncomplicated detention.
¶ 65       Specific to his stop of West, there is no dispute that Johnson asked West 36-39 questions
       that West characterized as drug interdiction questions. The trial court appears to have agreed
       with that description. These questions were repetitive, intrusive, and totally unrelated to the
       traffic violations for which West was stopped. Johnson, by his own testimony, found his
       suspicions were escalating because of West’s answers. He doubled back with increasingly less
       relevant follow-up questions. His overall conduct included a time lag between securing West’s
       license and registration and asking for his proof of insurance and another lag asking more
       questions before heading for his squad car to verify the documents and write the warning
       ticket. He created still more delay by having West go with him to the squad car and sit with him
       while he wrote out the ticket.
¶ 66       Neither West nor the State has specifically addressed the impact of moving West to the
       squad car in an assessment of whether the stop was unduly prolonged. However, the Rodriguez

                                                    - 11 -
       court, in considering and rejecting the line of conflicting decisions espousing the position that
       de minimis intrusions lack constitutional significance, observed that the Eighth Circuit Court
       of Appeals had emphasized that the delay occasioned by asking a defendant driver or
       passenger to exit the car for purposes of officer safety was de minimis, thereby acknowledging
       that there was a delay. Rodriguez, 575 U.S. at ___, 135 S. Ct. at 1615. It noted that the “the
       government’s officer safety interest stems from the mission of the stop itself. Traffic stops are
       especially fraught with danger to police officers [citation], so an officer may need to take
       certain negligibly burdensome precautions in order to complete his mission safely. [Citation.]
       On-scene investigation into other crimes, however, detours from that mission.” Id. at ___, 135
       S. Ct. at 1616. In the instant case, such a delay lacks any justification because Johnson did not
       testify or otherwise indicate at any time that he thought West posed a threat to his safety.
¶ 67        Except for asking for his driver’s license and registration and, after some slight delay, his
       proof of insurance, none of the questions asked by Johnson had anything to do with traffic
       violations that West did not challenge and a stop that could fairly be characterized as ordinary
       and routine. Johnson could have left West in his own car, taken West’s documents to his squad
       car, and run the documents; when they came back clean, as they did, he could have let West go
       on his way. Instead, the initial irrelevant questions and Johnson’s “suspicions” generated
       additional and increasingly irrelevant and intrusive follow-up questions that yielded answers
       by West that Johnson found personally unsatisfactory. Johnson then had West get out of his car
       to go and sit in the front passenger seat of Johnson’s squad car even though West did not
       exhibit any threat to Johnson’s safety or appear to be a flight risk. On the way to the car,
       Johnson took the time to call for a drug dog, get a response that none was available, and request
       a back-up officer. I would find that the extended questioning, the removal of West from his
       own car to Johnson’s squad car, the discussion in the car, and the more careful scrutiny of the
       information of “the other John West” necessarily caused at least a de minimis extension of this
       otherwise routine stop.
¶ 68        I next consider whether the original stop actually continued even after Johnson gave West
       the warning ticket, returned his documents, and told him he was “free to go.” I believe that it
       did.
¶ 69        “Generally, a [valid] traffic stop ends when the paperwork of the driver and any passenger
       has been returned to them and the purpose of the stop has been resolved.” People v. Leach,
       2011 IL App (4th) 100542, ¶ 12; see also Cosby, 231 Ill. 2d at 276. If the encounter continues,
       Illinois law recognizes at least three possible reasons: (1) the motorist understands and accepts
       that he or she is free to leave and voluntarily prolongs the contact (see Bostick, 501 U.S. at 434;
       see also Cosby, 231 Ill. 2d at 283-85); (2) because of some nonforcible show of authority of the
       officer(s), the motorist reasonably believes that, although the stop is ostensibly over, it is not
       actually over and he or she is not free to leave (People v. Bunch, 207 Ill. 2d 7, 19-20 (2003);
       Brownlee, 186 Ill. 2d at 520-21); or (3) a show of force by the officers causes the motorist to
       reasonably conclude he is not free to leave, resulting in a second seizure (Mendenhall, 446 U.S.
       at 554; People v. Luedemann, 222 Ill. 2d 530, 553 (2006)).
¶ 70        Curiously the majority has concluded that West—who knew he had 16 bags of cannabis
       secretly stashed in his car doors and whose spotless criminal history insulated him from a
       charge that he was a crafty, experienced drug runner—voluntarily hung around on the side of
       the road to chat some more with a law enforcement officer who had shaken his hand and told
       him unequivocally that he was free to go. For the reasons that follow, I believe the more

                                                   - 12 -
       realistic and tenable conclusion is that any reasonable person, evaluating the totality of these
       circumstances, would have realized that the stop had not ended and would have concluded,
       despite Johnson’s representations to the contrary, that he or she was not free to leave.
¶ 71       Here, Johnson pulled West over on the side of the interstate, asked him redundant and
       irrelevant questions about his travels at the stop’s inception and during the time West was
       being detained in Johnson’s squad car, issued West a warning ticket, and told him he was “free
       to go.” Within mere seconds of West’s supposed “release” and his exit from the squad car,
       Johnson also got out of the car and asked West if he could ask him more questions. The
       questions Johnson asked, however, were essentially the same questions West had already
       answered multiple times. Specifically, he reviewed West’s itinerary, schedule, and destination
       and asked him again why he had a camera in the back window of his car. West reiterated that it
       had been left in there by another person and pulled out the camera to demonstrate that it was
       inoperable. Johnson’s nearly seamless repetition of questions he had asked West just prior to
       returning his documents and telling him he could leave was a clear showing of his continued
       exercise of authority. Although he took the actions and parroted the words that courts have
       found to indicate the conclusion of a stop, it is evident from Johnson’s conduct that those
       actions and words were mere formalities, empty gestures. Johnson continued to question West
       just as he had before telling him he was free to leave, asked to search his car, and directed him
       where to stand both before and after the back-up officer arrived. I would reiterate in this
       portion of my argument that while Johnson and West were walking to the squad car, Johnson
       made a radio call to the dispatcher for first a K-9 officer for a dog sniff and when one was not
       available, a second officer for back-up. It is a fair inference that West was aware of those
       requests and would reasonably believe that Johnson intended to keep him at the scene until the
       second officer arrived and a search could be conducted.
¶ 72       No reasonable person, privy and subject to Johnson’s actions, would believe that he or she
       actually had a right to discontinue the interaction with the officer and to leave. For these
       reasons, I would find that despite the return of his documents and Johnson’s statement to West
       that he was free to leave, Johnson’s conduct gave rise to an objectively reasonable belief that
       the stop had not ended and West was not, in fact, “free to go.”2 West then merely submitted to
       Johnson’s continuing show of authority and involuntarily remained at the scene to reiterate his
       prior answers to the officer’s same questions. I would, therefore, find that the stop did not end
       and that West’s “consent” to Johnson’s request to search was, in reality, mere acquiescence.
       See People v. Anthony, 198 Ill. 2d 194, 202-03 (2001) (finding acquiescence to a show of
       authority is not consent).



           2
            Although I believe the facts of this case lend themselves to an alternate finding that a “second
       seizure” occurred, I have not chosen to analyze it in that way. In Brownlee, the supreme court looked
       specifically at the fact that the two officers paused for nearly two minutes after returning the driver’s
       documents and advising him that no citation would be issued before asking for consent to search his
       vehicle. Brownlee, 186 Ill. 2d at 520. It found that in just those two minutes the officers had “restrained
       the movements of the car’s occupants by their show of authority.” Id. In the instant case, because the
       resumption of questioning was nearly instantaneous, I believe that, despite the return of West’s
       documents and Johnson’s use of the “magic words,” an objectively reasonable person would not
       believe that the stop had ended.

                                                       - 13 -
¶ 73                                  Fourth Amendment Justification
¶ 74       Whether (1) the portion of the stop up to the return of West’s documents was modestly
       extended or (2) the stop did not end until West’s arrest and was, therefore, significantly
       extended, Rodriguez informs us that the traffic stop has been unconstitutionally prolonged
       “absent the reasonable suspicion [that the defendant has committed, or is about to commit a
       different crime] ordinarily demanded to justify detaining an individual.” (Emphasis added.)
       Rodriguez, 575 U.S. at ___, 135 S. Ct. at 1615.
¶ 75       I, therefore, consider whether the suspicions identified by Johnson to explain his
       prolonging of the traffic stop sufficiently satisfy the fourth amendment to constitute
       justification for detaining West “ ‘beyond the time reasonably required to complete th[e]
       mission’ of issuing a ticket for the violation.” Id. at ___, 135 S. Ct. at 1612 (quoting Caballes,
543 U.S. at 407). I believe they do not.
¶ 76       In Rodriguez, the Supreme Court remanded the case to the Eighth Circuit Court of Appeals
       to review the trial court’s determination that, although there was not a reasonable, articulable
       suspicion to justify the prolonged stop, the dog sniff was acceptable because the intrusion was
       de minimis. Id. at ___, 135 S. Ct. at 1616-17. In the instant case, the trial judge ruled that the
       stop was not unreasonably prolonged despite the “interdiction questions,” that it ended when
       West’s documents were returned, and that the ensuing encounter was consensual. Because of
       that conclusion, the court made no finding of whether Johnson had a reasonable, articulable
       suspicion. I believe that in its de novo review of whether the evidence should have been
       suppressed and exercising the authority granted us in Rule 366(a)(5) to “enter any judgment
       and make any order that ought to have been given or made,” this court can consider and resolve
       the undecided issue. Ill. S. Ct. R. 366(a)(5) (eff. Feb. 1, 1994). For the following reasons, I
       would find there was no qualifying suspicion.
¶ 77       At no time during the stop did Johnson see or smell anything indicating the presence of
       cannabis or any other contraband.
¶ 78       Upon noticing that West’s driver’s license had been issued in Arizona, Johnson began
       asking West questions that were unrelated to the traffic violations for which he was stopped but
       which evidenced, by his own testimony, his suspicion that West might be in possession of
       contraband. The stop was made on I-80, an interstate highway that covers roughly 2900 miles
       from Teaneck, New Jersey, to San Francisco, California. On its route, it intersects with nine
       other major interstate highways. Finding a driver on I-80 in possession of a driver’s license
       from Arizona or any other state should not reasonably raise any suspicion.
¶ 79       Johnson persisted in this questioning briefly before asking West for proof of insurance.
       Although there was no actual evidence of unlawful drug activity, his suspicions were excited
       by West’s Arizona license, a pressed mechanic’s shirt hanging above the rear car door, and a
       suitcase on the backseat of the car. After getting answers to some of his questions, his
       suspicions were heightened by West’s allegedly inconsistent travel plans, his inability to
       provide the actual address of the person he was visiting, and the financial improvidence of his
       having embarked on the trip at all. Johnson also found suggestive of a criminal history or
       criminal purpose that West was aware of another John West, who was wanted for arrest. None
       of these concerns is related to the traffic violations or provides a reasonable basis for suspicion
       of West. See City of Indianapolis v. Edmond, 531 U.S. 32, 44 (2000) (requiring individualized
       suspicion before the ordinary enterprise of investigating a crime).


                                                   - 14 -
¶ 80        With regard to the shirt, Johnson testified that it was suspicious because drug runners hang
       them on the door “to blend with the average motorist.” This admittedly routine practice by the
       average motorist of hanging clothes above the door on the inside of the car is facilitated by
       automobile manufacturers who install hooks over the back doors in their vehicles for that very
       purpose. Similarly, many motorists put their suitcases on the backseat for a variety of
       legitimate reasons: convenience, ease of accessibility, and the trunk being filled with
       something that is not contraband, to name but a few. In addition, saying that a trip is three days
       and that he intends to return at the end of the week and then clarifying that it is Thursday
       through Saturday (three days, two of which may be travel days) is not “inconsistent,” and a
       simple glance at a calendar will confirm that Saturday is indeed the end of the week. Also, in
       these days when few people correspond and many navigate by global positioning systems
       (GPS), failing to have the actual address of your destination on the tip of your tongue is not
       inherently suspicious. Finally, people make personal financial decisions every day that
       someone else might think unwise. Indeed, they may actually be unwise. More importantly,
       however, judging the wisdom or foolishness of motorists’ personal choices on how to use their
       money is not a right given to police officers engaged in traffic enforcement and is a wholly
       unwarranted invasion of personal privacy. Moreover, making unwise financial decisions is
       certainly not peculiar to drug mules, nor does such a decision give rise to a reasonable
       suspicion that a person is involved in the commission of a crime. These “suspicions” are
       nothing more than hunches, and they cannot satisfy the fourth amendment.
¶ 81        Regarding the question Johnson asked about the camera after returning West’s documents
       and issuing him a warning citation, West, as evidenced by the video recording, had already
       explained the reason the camera was in the back window of his car and had told and shown
       Johnson that it was not operating. Notably, the State fails to identify any case law in which
       possession of such an item or its location in a vehicle is indicative of illegal activity. Moreover,
       it can be reasonably inferred from Johnson’s own testimony that his repetition of this and other
       questions was simply a ploy to stop West from leaving before the second officer arrived, just as
       the officer in Cosby waited several minutes until the second officer arrived. See Cosby, 231 Ill.
2d at 302-03 (Freeman, J., concurring in part and dissenting in part, joined by Kilbride and
       Burke, JJ.).
¶ 82        Realistically, the same “suspicions” articulated by Johnson could lead to prolonged
       detention of numerous totally innocent motorists. Those “suspicions” cannot reasonably
       support either prolonging the stop or a subsequent search. See Rodriguez, 575 U.S. at ___, 135
       S. Ct. at 1616-17.
¶ 83        In addition, all of these asserted indicia of suspicion were observed, and Johnson’s
       questioning of West about them occurred, prior to the time he stated that West was free to go.
       Johnson did not testify to, and the State did not identify, any new or additional bases for
       suspicion other than those I have concluded were unreasonable. The video recording also does
       not show West doing anything suspicious between Johnson telling him he is “free to go” and
       then almost simultaneously asking him if he could question him further. I can certainly
       reasonably infer that those previously observed suspicions must have been dispelled as
       Johnson still technically ended the stop by returning West his information and telling him he
       was “free to go.” More significantly, Johnson testified under oath that he would have let West
       go if he had declined to answer any additional questions. I can only conclude that even Johnson
       knew that his suspicions were insufficient under the fourth amendment to hold West.


                                                    - 15 -
¶ 84       Although drugs were eventually found in the vehicle, an objective review of the totality of
       the circumstances unfolding during this traffic stop leads necessarily to the conclusion that,
       because the detention was unjustifiably prolonged due to Johnson’s continuous show of
       authority, West did not voluntarily consent but merely acquiesced to Johnson’s additional
       questioning and the search of his vehicle. See Anthony, 198 Ill. 2d at 202-03 (finding
       acquiescence to a show of authority is not consent). Because I would find the arrest should
       have been quashed and the evidence suppressed, I do not, as the majority has done, reach the
       two challenges to his fines raised by West in this appeal.

¶ 85                                          CONCLUSION
¶ 86       I have dissented in this case because I believe the facts, viewed in the context of existing
       law, warrant a reversal of the trial court’s decision denying West’s motion to suppress.
¶ 87       Beyond that, the plain message of Rodriguez is that traffic stops are for the purpose of
       enforcing the traffic laws for the safety of persons driving on public streets, roads, and
       highways. If an officer involved in such a stop is confronted with evidence of unrelated actual
       or impending criminal activity, he or she is justified in extending the stop to investigate further.
       The corollary of that message is that traffic stops should not be either subterfuge or a substitute
       for appropriate and effective investigation of drug trafficking. I certainly do not condone
       West’s apparently unprecedented deviation from the straight and narrow path of the
       law-abiding citizen. However, it seems clear to me that this particular traffic stop ran afoul of
       both prongs of the Supreme Court’s caveat in Rodriguez and the evidence found during the
       search could not properly be used against him at trial. His conviction should be reversed, and
       he should have a new trial.




                                                    - 16 -